DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on June 18th, 2021 has been acknowledged.  By this amendment, claims 1, 4, 6, 7, 10, and 21 have been amended, claims 3, 8, 11, 14, and 16-20 have been cancelled, and claims 28 and 29 have been newly added.  Accordingly, claims 1, 2, 4-7, 9, 10, 12, 13, 15, and 21-29 are pending in the present application in which claims 1, 10, and 21 are in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 12, 13, 15, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Pub. 2017/0301718), in view of Chou et al. (U.S. Pub. 2017/0077163), both of record.
In re claim 1, Chou ‘718 discloses an optical structure, comprising a substrate 212 (see paragraph [0025] and fig. 4C); a light detection region 112, 118, 120 in the substrate 212 (see paragraph [0026] and fig. 4C); an isolation structure 204a in the 

    PNG
    media_image1.png
    564
    875
    media_image1.png
    Greyscale


However, Chou ‘163 discloses in a same field of endeavor, an optical structure including, inter-alia, a substrate 410, a light detection region 428 in the substrate 410 (see paragraphs [0045] and figs. 4-5), an isolation structure 430 in the substrate 410, surrounding the light detection region 428 (see paragraph [0046] and figs. 4-5), a color filter layer 450, 452 over the substrate 410, and a dielectric grid structure 438, wherein the dielectric grid structure 438 comprises an inner sidewall laterally surrounding a portion of the color filter 450, 452 from a top view perspective (see paragraph [0049] and fig. 5).  Note that, the optical isolation grid segments 446, 448 of the dielectric grid structure 438 (note that, the optical isolation grid segments 446, 448 are lined by a liner layer 454 to space the color filters 450, 452 from the grid segments 446, 448) including inner sidewall laterally surrounding a portion of the color filters 450, 452 (see paragraph [0049] and fig. 5).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical structure of Chou ‘718 with the technique as taught by Chou ‘163 in order to enable wherein the dielectric grid structure comprises an inner sidewall laterally surrounding a portion of the color filter from a top view perspective in Chou ‘718 to be formed because in doing so would increase sensitivity (e.g., quantum efficiency QE) and reduces cross talk by total internal reflection off the dielectric grid structure (see paragraph [0017] of Chou ‘163).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Chou ‘718 in combination with Chou ‘163 disclose wherein the dielectric grid structure 206a comprises oxide (see paragraph [0024] of Chou ‘718).
In re claim 4, as applied to claim 1 above, Chou ‘718 in combination with Chou ‘163 disclose wherein the structure further comprising a light transmission layer 210 connecting to the color filter layer 102a, 102b at a first side and the substrate 212 at a second side opposite to the first side (see paragraph [0024] and figs. 2 and 4C of Chou ‘718).
In re claim 5, as applied to claim 4 above, Chou ‘718 in combination with Chou ‘163 disclose wherein the structure further comprising a lens 202 over the color filter layer 102a, 102b and facing the first side of the light transmission layer 210 (see paragraph [0039] and fig. 4C of Chou ‘718).
In re claim 6, as applied to claim 1 above, Chou ‘718 in combination with Chou ‘163 disclose wherein the composite grid structure comprises a metal section (metal grid structure 206b) and a dielectric section (dielectric light guide structure 206a) (see paragraph [0024] and fig. 4C of Chou ‘718).

In re claim 9, as applied to claim 1 above, Chou ‘718 in combination with Chou ‘163 disclose wherein the isolation structure 204a is a backside deep trench isolation (BDTI) (see paragraph [0028] and fig. 4C of Chou ‘718).
In re claim 10, Chou ‘718 discloses an optical structure, comprising a substrate 212 (see paragraph [0022] and fig. 4C); a light detection region 112, 118, 120 in the substrate 212 (see paragraph [0023] and fig. 4C); an isolation structure 204 in the substrate 212 defining the light detection region 112, 118, 120 (see paragraph [0028] and fig. 4C); a dielectric layer 102a, 102b over the substrate 212 (see paragraph [0029] and fig. 4C); and a grid structure in the dielectric layer, comprising a primary grid 206 (including 206a and 206b) vertically overlapping with the isolation structure 204 and a secondary grid 206a (located between the color filters 102a, 102b) surrounded by the primary grid 206, wherein the secondary grid is free from being in direct contact with the primary grid, a height of the primary grid 206 is greater than a height of the secondary grid (see paragraph [0024] and fig. 4C), a first portion of the dielectric layer 102a, 102b is above a top surface of the secondary grid 206a (see paragraph [0024] and fig. 4C).
Chou ‘718 is silent to wherein a second portion of the dielectric layer is laterally surrounded by an inner sidewall of the secondary grid from a top view perspective.
However, Chou ‘163 discloses in a same field of endeavor, an optical structure including, inter-alia, a substrate 410, a light detection region 428 in the substrate 410 (see paragraphs [0045] and figs. 4-5), an isolation structure 430 in the substrate 410, 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical structure of Chou ‘718 with the technique as taught by Chou ‘163 in order to enable wherein a second portion of the dielectric layer is laterally surrounded by an inner sidewall of the secondary grid from a top view perspective in Chou ‘718 to be formed because in doing so would increase sensitivity (e.g., quantum efficiency QE) and reduces cross talk by total internal reflection off the dielectric grid structure (see paragraph [0017] of Chou ‘163).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art Id.
In re claim 12, as applied to claim 10 above, Chou ‘718 in view of Chou ‘163 discloses wherein one of the primary grid and the secondary grid comprises a single material (see paragraph [0032] and fig. 4D of Chou ‘718, note that the secondary grid 206a located between the color filters 102a and 102b can be a single material).
In re claim 13, as applied to claim 10 above, Chou ‘718 in view of Chou ‘163 discloses wherein the primary grid 206 is closer to the isolation structure 204 than the secondary grid (see paragraphs [0024], [0028] and fig. 4C of Chou ‘718).
In re claim 15, as applied to claim 10 above, Chou ‘718 in view of Chou ‘163 discloses wherein the secondary grid and the primary grid are composed of different materials (see paragraph [0032] and fig. 4D of Chou ‘718, note that the secondary grid can be a composed of a dielectric material whereas the primary grid can includes a metal material).
In re claim 26, as applied to claim 6 above, Chou ‘718 in view of Chou ‘163 discloses wherein the dielectric section 206a is directly above the metal section 206b (see paragraph [0029] and fig. 4C of Chou ‘718).
In re claim 27, as applied to claim 10 above, Chou ‘718 in view of Chou ‘163 discloses wherein the structure further comprising a lens over the dielectric layer, wherein a portion of the primary grid is free from being under a coverage of a vertical projection area of the lens (see paragraph [0039] and fig. 4C of Chou ‘718 and paragraph [0030] and fig. 12C of Chou ‘163).
Allowable Subject Matter
Claims 21-25, 28, and 29 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 21 as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein the primary grid comprises a liner lining at a sidewall of the primary grid, and a top surface of the liner is coplanar with a top surface of the color filer, a secondary grid surrounded by the primary grid, wherein the primary grid is free from being in direct contact with the secondary grid, the liner is free from being in direct contact with the secondary grid", as recited in independent claim 21.
Claims 22-25, 28, and 29 also allowed as being directly or indirectly dependent of the allowed independent base claim 21.
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed June 18th, 2021 have been fully considered but they are not persuasive.
With respect to independent claim 1 and similarly to independent claim 10, Applicant contends that the prior art of record does not teach or suggest the feature of “the dielectric grid (the secondary grid) is free from being in direct contact with the composite grid (the primary grid)”.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because Chou ‘718, in the current embodiment, teaches that the dielectric grid which includes element 206a that is located between the color filter layers 102a, 

    PNG
    media_image1.png
    564
    875
    media_image1.png
    Greyscale

Applicant’s argument with respect to the currently amended independent claim 21 is persuasive since Chou ‘718 and Chou ‘163 do not teach or suggest wherein the primary grid comprises a liner lining a sidewall of the primary grid, and a top surface of the liner is coplanar with a top surface of the color filter and the liner is free from being in direct contact with the secondary grid, see allowable subject matter in paragraphs 5 and 6 above.
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Velichko et al. 	(U.S. Pub. 2014/0077323)	Mar. 20, 2014.
Shiau et al.	(U.S. Patent 7,883,926)	Feb. 8, 2011.
Jang et al.	(U.S. Pub. 2018/0040656) 	Feb. 8, 2018.
Jangjian et al.	U.S. Pub. 2015/0171125)	Jun. 18, 2015.
Kim et al.		U.S. Patent 9,818,782	Nov. 14, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892